10/07/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA

                           No. DA 19-0613

STATE OF MONTANA,

      Plaintiff and Appellee,
v.

RYAN MORRIS,

      Defendant and Appellant,

TROY NELSON,

      Defendant and Appellant.

        ORDER GRANTING LEAVE TO FILE AS AMICI

      Upon consideration of the University of Amsterdam,

Amsterdam Law School, Center for Law and Behavior’s motion for

leave to file as Amici Curiae, and with good cause appearing,

      IT IS HEREBY ORDERED that the University of Amsterdam,

Amsterdam Law School, Center for Law and Behavior may file an

amicus curiae brief in the matter. Such brief shall be due on October

10, 2020.




                                                            Electronically signed by:
                                  1                               Mike McGrath
                                                     Chief Justice, Montana Supreme Court
                                                                 October 7 2020